


CONVERTIBLE PROMISSORY NOTE


THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT REGISTRATION
IS NOT REQUIRED UNDER SUCH ACT OR UNLESS SOLD IN ACCORDANCE WITH RULE 144 UNDER
SUCH ACT.


$2,000,000.00                                    September 17, 2015
 
FOR VALUE RECEIVED, Calpian, Inc., a Texas corporation (the “Company”), hereby
promises to pay Hall Phoenix/Inwood, Ltd. (the “Lender”), the principal sum of
Two Million Dollars ($2,000,000.00), with simple interest on the outstanding
principal amount at the rate of ten percent (10%) per annum, provided that in no
event shall the interest rate be less than the minimum rate of interest required
in order to avoid the imputation of interest for federal income tax purposes.
Interest shall commence with the date hereof and shall continue on the
outstanding principal until paid in full or converted. This Note is issued
pursuant to that certain Loan and Security Agreement dated effective as of
September 17, 2015 between the Company and the Lender (the “Purchase Agreement”)
and is entitled to the benefits of and is subject to the terms contained in that
Purchase Agreement, including provisions for Next Equity Financing, Maturity,
Change of Control and Voluntary conversion mechanisms.  Capitalized terms not
defined herein shall have the meaning set forth in the Purchase Agreement.


1.    Maturity. Unless earlier converted into Equity Securities pursuant to
Section 2.2 of, the Purchase Agreement, the outstanding principal and accrued
interest shall be due and payable by the Company on demand by the Lender at any
time after the Maturity Date.
 
2.    Payment. All payments shall be made in lawful money of the United States
of America at the principal office of the Lender, or at such other place as the
holder hereof may from time to time designate in writing to the Company. 
Payment shall be credited first to accrued interest due and payable and any
remainder applied to principal. 


3.    Pre-Payment. Prepayment of principal, together with accrued interest, may
not be made prior to the Maturity Date without the Lender’s consent.  If
pre-payment is consented to by the Lender it will be without any prepayment
penalties and interest will no longer continue to accrue on any prepaid
principal amounts after such pre-payments. The Company hereby waives demand,
notice, presentment, protest and notice of dishonor. 


4.    Successors and Assigns.  This Note applies to, inures to the benefit of
and binds the successors and assigns of the parties hereto.  Notwithstanding the
forgoing, any transfer of this Note may be affected only in accordance with the
Purchase Agreement. The Lender and any subsequent holder of this Note receives
this Note subject to the foregoing terms and conditions, as well as all other
terms and conditions contained in this Note and in the Purchase Agreement, and
agrees to comply with all such terms and conditions for the benefit of the
Company.


5.    Titles and Subtitles.  The titles and subtitles used in this Note are used
for convenience only and are not to be considered in construing or interpreting
this Note.






--------------------------------------------------------------------------------




6.    Amendments and Waivers; Resolutions of Dispute; Notice.  The amendment or
waiver of any term of this Note, the resolution of any controversy or claim
arising out of or relating to this Note and the provision of notice shall be
conducted pursuant to the terms of the Purchase Agreement. This Note is a
novation of any and all prior agreements between the parties with regard to the
subjects hereof.


7.    Severability.  If any provision of this Note is held to be unenforceable
under applicable law, such provision shall be excluded from this Note and the
balance of the Note shall be interpreted as if such provision were so excluded
and shall be enforceable in accordance with its terms.


8.    Expenses.  If any action at law or in equity is necessary to enforce or
interpret the terms of this Note, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and disbursements in addition to any other
relief to which such party may be entitled.


This Note may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.






CALPIAN, INC.
 
 
By:    /s/ Harold Montgomery______________
Harold Montgomery, CEO




HALL PHOENIX/INWOOD, LTD.
By:    Phoenix Inwood Corporation, General Partner




By:    /s/ Bryan Tolbert___________________
Bryan Tolbert, Vice President of Finance








